Citation Nr: 0618747	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  98-11 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for bilateral hearing loss, including on an extraschedular 
basis, prior to October 29, 2004.

2.  Entitlement to an initial rating in excess of 20 percent 
for bilateral hearing loss, including on an extraschedular 
basis, after October 29, 2004.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from October 1965 to 
December 1966 and from August 1972 to August 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which, in relevant part, granted service 
connection for bilateral hearing loss and assigned a 10 
percent disability rating, effective August 15, 1997, the 
date the veteran's claim was received.  

In May 2000, a hearing was held before the undersigned, who 
is the Veterans Law Judge making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c).  In January 2001 and December 2003, 
this case was remanded for additional development.  

In a May 2005 rating decision, the RO granted a 20 percent 
rating for the veteran's bilateral hearing loss, effective 
October 29, 2004.  In a June 2005 response, the veteran 
stated that he was not satisfied with the decision and wished 
his case to be returned to the Board for appellate review.  
Since the RO has, in effect, granted a staged rating for the 
veteran's bilateral hearing loss, the Board has separated the 
issue as indicated on the initial page of this decision in 
accordance with Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  

In the December 2003 remand, the Board noted that an August 
2000 VA treatment note showed that the veteran had been 
diagnosed with post-traumatic stress disorder (PTSD) and 
referred the issue to the RO for appropriate development.  
See EF v. Derwinski, 1 Vet. App. 324, 326 (1991); Myers v. 
Derwinski, 1 Vet. App. 127, 129 (1991) (the Board must 
address all issues reasonably raised from a liberal reading 
of the evidence associated with the claims file).  There is 
no indication that the issue has been processed and it is 
again referred to the RO for any action deemed appropriate.  

In a February 2002 rating decision, the RO granted service 
connection for type II diabetes mellitus and assigned a 10 
percent rating effective June 27, 2000.  There is no 
indication in the file that the veteran expressed 
disagreement with the rating assigned.  Hence, there are no 
additional issues before the Board at this time.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.

2.  Prior to October 29, 2004, audiometric findings showed 
that the veteran had level IV hearing in both ears.  

3.  On October 29, 2004, audiometric findings showed that the 
veteran had an exceptional pattern of hearing loss that 
correlated to level V hearing in both ears.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for bilateral hearing loss were not met prior to 
October 29, 2004, including on an extraschedular basis.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100 (1999); 
38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.85, 4.86, 
Diagnostic Code 6100 (2005).  

2.  The criteria for an initial rating in excess of 20 
percent for bilateral hearing loss have not been met from 
October 29, 2004, including on an extraschedular basis.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100 (1999); 
38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.85, 4.86, 
Diagnostic Code 6100 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

VA satisfied its duty to notify by means of a March 2004 
letter that informed the veteran of the evidence required to 
establish entitlement to a higher rating for his bilateral 
hearing loss, explained the division of responsibilities 
between him and VA for obtaining evidence, and asked him to 
submit "any treatment records pertinent" to his claim.  

In the present case, the initial decision that is the basis 
of this appeal was already decided and appealed prior to VCAA 
enactment.  The Court acknowledged in Pelegrini that where, 
as here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication of his claim, he has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has he been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal.  

Additionally, it is noted that in a recent case, Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
each of the five elements of the claim, including notice of 
what is required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Here, because the claims for higher initial ratings for the 
grant of service-connection for bilateral hearing loss are 
being denied, no new effective dates will be assigned.  
Accordingly, there is no possibility of any harm or prejudice 
to the veteran in the Board deciding these matters without 
sending a new notice, even though the notice letter that was 
sent did not advise him of the effective date criteria.  
Furthermore, as held in Dingess, "the statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, section 5103(a) notice has served its purpose, and 
its application is no longer required because the claim has 
already been substantiated."  Dingess, 19 Vet. App. at 490.  

With regard to the duty to assist, the record contains the 
veteran's VA medical reports and VA examination reports.  The 
veteran has not identified any pertinent evidence that has 
not been obtained that is necessary to the adjudication of 
this claim.  In fact, following the issuance of the March 
2004 letter, he stated in both May 2004 and July 2005 that he 
had no additional evidence to submit and he wanted his case 
transferred to the Board.  As such, the Board finds the VA's 
duty to assist has also been met.  

II.  Increased Initial Rating

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2005).  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(2005).  Furthermore, medical reports must be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2 (2005).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

As noted in the Introduction above, this case addresses the 
assignment of an initial rating for a disability following an 
initial award of service connection for bilateral hearing 
loss.  In such cases, the rule from Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) ("[w]here entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance"), is not applicable.  
Rather, separate ratings may be assigned for separate periods 
of time based on the facts found, as was done in this case, a 
practice known as "staged" ratings.  See Fenderson, supra.  
Therefore, the Board will review the medical evidence of 
record as it pertains to the disability at issue from the 
date of the initial rating evaluation.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  After careful 
consideration of the evidence, any reasonable doubt remaining 
should be resolved in favor of the veteran.  38 C.F.R. 
§§ 3.102, 4.3 (2005).  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

The veteran's bilateral hearing loss has been evaluated under 
the provisions of 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100.  It is observed that during the pendency of his appeal, 
VA issued new regulations for evaluating impairment of 
auditory acuity which became effective June 10, 1999.  62 
Fed. Reg. 25,202-210 (May 11, 1999).  

The criteria for evaluating hearing impairment in effect 
prior to, and since June 10, 1999, call for the consideration 
of the results of examinations using controlled speech 
discrimination tests (Maryland CNC) together with the results 
of puretone audiometry tests.  38 C.F.R. § 4.85 (1999 & 
2005).  These results are then charted on Table VI and Table 
VII, as set out in the Rating Schedule.  In order to 
establish entitlement to a compensable or higher evaluation 
for hearing loss, it must be shown that certain minimum 
levels of the combination of the percentage of speech 
discrimination loss and average puretone decibel loss are 
met.  The Board has compared the previous versions of Table 
VI and Table VII, with the new versions of these tables, and 
finds that there has been no discernable change in them.  
Further, we note that the revisions in the language in 38 
C.F.R. § 4.85 do not change the method by which Tables VI and 
VII are interpreted, but only describe, in greater detail, 
how they are applied.  

As to the provisions of section 4.86, in effect prior to June 
1999, it only provided information regarding the fact that 
the evaluations derived from the Rating Schedule were 
intended to make proper allowance for improvement by hearing 
aids.  38 C.F.R. § 4.86 (1999).  The current regulations 
provide that hearing tests will be conducted without hearing 
aids.  It also addresses exceptional patterns of hearing 
loss, for example, when the puretone threshold at 1000, 2000, 
3000, and 4000 Hz are each 55 decibels or more, or when the 
puretone threshold is 30 decibels or less at 1000 Hz, and 70 
decibels or more at 2000 Hz.  38 C.F.R. § 4.86 (2005).  

At a VA audiological examination in September 1999, the 
veteran reported that he had a long history of bilateral 
hearing loss.  Audiometric studies revealed puretone 
thresholds of 45, 50, 65, and 65 decibels in the right ear 
and 50, 65, 70, and 80 decibels in the left ear at 1000, 
2000, 3000, and 4000 hertz, respectively.  The average pure 
tone threshold in the right ear was 56 and in the left ear 
was 66.  Speech discrimination ability was 76 percent in the 
right ear and 80 percent in the left ear.  The examiner 
diagnosed mild to moderately severe hearing loss in the right 
ear; and mild to severe sensorineural hearing loss in the 
left ear.  

At a personal hearing before the undersigned Veterans Law 
Judge at the RO in May 2000, the veteran testified that his 
employment had been affected by his hearing loss.  He had 
been working as a mechanic and he was laid off in 
October 1999.  He was told that he was unable to answer the 
telephone correctly or hear the instructions that were given 
over the phone.  He had tried to obtain other employment, 
including with a logging company.  However, he did not get 
the position because he was unable to hear the machines 
appropriately.  He tried two or three other places, but then 
gave up.  He had difficulty having conversations with people 
and needed to turn the television and radio on very loudly in 
order to hear them.  No physician had ever talked to him 
about wearing hearing aids.  

The veteran was scheduled for a VA audiological examination 
in February 2002.  He failed to report.  

At a subsequent VA audiological examination on October 29, 
2004, audiometric studies revealed puretone thresholds of 60, 
65, 70, and 70 decibels in the right ear and 55, 65, 70, and 
70 decibels in the left ear at 1000, 2000, 3000, and 4000 
hertz, respectively.  The average pure tone threshold in the 
right ear was 66 and in the left ear was 65.  Speech 
discrimination ability was 84 percent in the right ear and 
84 percent in the left ear.  The examiner diagnosed the 
veteran with a mild sloping to severe sensorineural hearing 
loss in both ears.  

The findings on the veteran's audiometric studies in 
September 1999 correlate to a designation of level IV hearing 
in both ears.  Table VII of § 4.85 provides for a 10 percent 
evaluation under Diagnostic Code 6100 when those levels of 
hearing are demonstrated.  More severe hearing loss was not 
clinically demonstrated until the veteran's second VA 
audiological examination that was conducted on 
October 29, 2004.  Consequently, the veteran did not meet the 
criteria for an initial rating in excess of 10 percent for 
his bilateral hearing loss prior to October 29, 2004, and 
this aspect of the claim must be denied.  See Alemany, supra.  

Upon examination in October 2004, audiometric studies 
correlate to a designation of level III hearing in both ears.  
Table VII of § 4.85 also provides for a 10 percent evaluation 
under Diagnostic Code 6100 when those levels of hearing are 
demonstrated.  However, the veteran exhibited an exceptional 
pattern of hearing loss at that examination, i.e., the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 400 Hertz) was 55 decibels or more.  
See 38 C.F.R. § 4.86 (2005).  Therefore, Table VIa may be 
utilized if it results in a higher numeral.  Using this 
table, the veteran's audiometric studies correlate to a 
designation of level V hearing in both ears.  Table VII of § 
4.85 provides for a 20 percent evaluation under Diagnostic 
Code 6100 when those levels of hearing are demonstrated.  
Consequently, the 20 percent rating was appropriately 
assigned effective October 29, 2004, the date of the 
examination.  The exceptional pattern of hearing loss was not 
clinically demonstrated prior to this examination, and more 
severe hearing loss has also not been clinically demonstrated 
since that time.  Therefore, the Board concludes that an 
initial rating in excess of 20 percent may also not be 
granted.  See Alemany, supra.  

The Board is sympathetic to the veteran's assertions that his 
level of hearing loss is more severely disabling and should 
be compensated accordingly.  However, disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Here, such mechanical 
application of the rating schedule results in a 10 percent 
rating under Diagnostic Code 6100 prior to October 29, 2004, 
and a 20 percent rating from that date.  

The provisions of 38 C.F.R. § 3.321(b)(1) have also been 
considered.  However, in this case, the evidence does not 
show that the veteran's hearing loss disability presents an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant referral under 38 C.F.R. § 
3.321(b)(1) at any time during the rating period.  Evidence 
of an exceptional disability picture, such as frequent 
hospitalization or marked interference with employment due to 
the hearing loss disability has not been demonstrated.  In 
fact, the record is devoid of any periods of hospitalization 
for the veteran's hearing loss.  

Moreover, although the veteran has testified that past and 
prospective employers have either terminated his employment 
or declined to hire him because of his hearing loss, he has 
not submitted any documentation to support his assertion.  In 
that regard, the Board remanded this matter in January 2001 
to provide, in pertinent part, the appellant with the 
opportunity to submit information concerning all jobs for 
which he either had applied and not been hired, or his 
employment had ended, as a result of or due to his service-
connected hearing loss.  In February 2001, the RO sent a 
letter to the appellant asking him to submit this 
information.  In March 2001, however, the appellant replied 
that he had no information to submit, as no present or former 
employer was willing to provide the requested information.  
Given the complete absence of any supporting evidence 
concerning the impact of the appellant's service-connected 
hearing loss on his employability beyond that already being 
compensated for by the rating schedule, and other than the 
veteran's generalized statement of such an impact, the Board 
finds that an extraschedular rating is not appropriate.  

In addition, although the veteran stated in his March 2001 
response that he is unemployed, there is no inferred claim 
presented for entitlement to a total disability rating based 
on individual unemployability (TDIU), as the disability 
percentage requirements set forth in 38 C.F.R. § 4.16(a) 
(2005) have not been satisfied.  A separate claim for 
entitlement to nonservice-connected pension benefits was 
addressed and denied by the RO in May 2001.  

In closing the Board notes that the veteran testified at his 
personal hearing in May 2000 that he has not received hearing 
aids from VA for his hearing loss disability.  Because he is 
service-connected for bilateral hearing loss, the veteran 
should contact his local VA Medical Center to inquire about 
the possibility of obtaining hearing aids from VA.  

ORDER

An initial rating in excess of 10 percent for bilateral 
hearing loss, including on an extraschedular basis, prior to 
October 29, 2004, is denied.

An initial rating in excess of 20 percent for bilateral 
hearing loss, including on an extraschedular basis, after 
October 29, 2004, is denied.



	                        
____________________________________________
	RICHARD C. THRASHER
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


